Per Curiam.

Suit commenced before a justice of the peace. Judgment for the plaintiff. Appeal to the Common Pleas. Judgment there for the defendant.
The controversy in this Court is upon the' taxation of costs in the Common Pleas. The plaintiff is not satisfied with it. As he lost his case, he was bound, nothing appearing to show to the contrary, to pay all costs in the Common Pleas and before the justice. But it appears the defendant obtained one continuance in the Common Pleas, which the Court granted at his cost. The defendant, therefore, was bound to pay the costs taxed upon that continuance, the plaintiff the rest.
D. Moss, for the appellant.
G. H. Voss, for the appellee.
We think the plaintiff lias no ground to complain of the taxation made.
The judgment is affirmed with costs.